Exhibit 10 (k)


AMENDMENT NO. 9 TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS AMENDMENT NO. 9 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of April 25, 2007, amends and supplements the Amended and Restated Credit
Agreement dated as of April 14, 2000, as amended to date (as so amended, the
“Credit Agreement”), among Ladish Co., Inc., a Wisconsin corporation (the
“Company”), the financial institutions party thereto (the “Lenders”) and U.S.
Bank National Association (formerly Firstar Bank, National Association), as
agent for the Lenders (in such capacity, the “Agent”).


RECITAL

        The Company, the Lenders and the Agent desire to amend the Credit
Agreement as provided below.


AGREEMENTS

        In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Company, the Lenders and the Agent agree as
follows:

        1.    Definitions and References. Capitalized terms not defined herein
have the meanings assigned in the Credit Agreement. Upon the satisfaction of the
conditions set forth in section 3 below, all references to the Credit Agreement
contained in the Loan Documents mean the Credit Agreement as amended by this
Amendment No. 9 to Amended and Restated Credit Agreement (“Amendment No. 9”).
This Amendment No. 9 is a Loan Document.

        2.    Amendment to Credit Agreement. The defined term “Revolving Note
Maturity Date” in section 1 of the Credit Agreement is amended by deleting the
date “April 27, 2007” therein and inserting “April 25, 2008” in its place.

        3.    Closing Conditions. This Amendment No. 9 shall be come effective
upon its execution and delivery by the parties hereto and receipt by the Agent
of:

            (a)    Secretary’s Certificate. A certificate of the Secretary of
the Company to the effect that there have been no amendments to the Articles of
Incorporation or By-Laws of the Company or to the resolutions of the Board of
Directors of the Company related to the financing under the Agreement since the
most recent date on which copies thereof were furnished to the Agent; and

            (b)    Other Documents. Such other documents relating to the
transactions contemplated by this Amendment No. 9 as the Agent shall reasonably
request.

X-3

--------------------------------------------------------------------------------

        4.    Representations and Warranties. The Company represents and
warrants that:

            (a)    Corporate Power, Authority, Etc. The execution and delivery
by the Company of this Amendment No. 9 and the performance by the Company under
the Credit Agreement, as amended hereby, (i) are within its corporate power,
(ii) have been duly authorized by all necessary corporate action on the part of
the Company, (iii) do not violate any provision of the Articles of Incorporation
or By-Laws of the Company, (iv) do not violate any provision of or constitute a
default under any existing law, rule or regulation of any governmental authority
or agency, any order or decision of any court binding upon the Company or the
terms of any agreement, restriction or undertaking to which the Company is a
party or by which it is bound or (v) require the approval or consent of the
shareholders of the Company, any governmental body or authority or any other
person or entity other than those which have been obtained and are in full force
and effect; and

            (b)    Representations and Warranties in Loan Documents. The
representation and warranties contained in the Loan Documents are true and
correct in all material respects as of the date hereof and no Default or Event
of Default exists as of the date hereof.

        5.    Costs and Expenses. The Company agrees to pay, on demand, all
costs and expenses (including reasonable attorneys’ fees and disbursements) paid
or incurred by the Agent in connection with the negotiation, execution and
delivery of this Amendment No. 9.

        6.    Governing Law. This Amendment No. 9 shall be governed by the laws
of the State of Wisconsin.

        7.    Full Force and Effect. The Credit Agreement, as amended by this
Amendment No. 9 remains in full force and effect.


[SIGNATURE PAGE FOLLOWS]






X-4

--------------------------------------------------------------------------------

LADISH CO., INC.
  BY:  /s/ Wayne E. Larsen         Its: Vice President Law/Finance & Secretary


  U.S. BANK NATIONAL ASSOCIATION, as the Agent and a Lender
  BY:  /s/ Matthew J. Schulz         Its: Vice President


  JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE, NA), as a Lender
  BY:  /s/ Angela Cherubini         Its: Vice President







X-5